PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
I United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/452,728
Filing Date: 7 Mar 2017
Appellant(s): ZHANG, Guobiao



__________________
ZHANG, Guobiao
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/03/2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The rejection of Claims 101-120 under 35 U.S.C. § 103, as being allegedly unpatentable over Zhang (US20040012053A1) in view of Van Lunteren (US20170061304A1) and further in view of Or-Bach (US 20130020707A1).

Summary of Claimed Invention
The present invention relates to the field of integrated circuit, and more particularly to distributed pattern processor for massively parallel pattern matching or pattern recognition (Figures 1 and 3A reproduced below). Appel has properly summarized the invention as per the original specification.
However, the Examiner would like to point out that there is no support for a specific type of processor and no support for cost advantage or performance improvement over prior art resulting in unexpected results. 

    PNG
    media_image2.png
    607
    944
    media_image2.png
    Greyscale


Response to Argument
In the Final Rejection dated 10/29/2020 the following facts were presented in rejection of the claims:
Claim(s) 101-120 were rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang (US 20040012053 Al) in view of Van Lunteren (US 20170061304 Al) and further in view of Or-Bach (US 20130020707 Al).
Appellant argues claim differences between independent claims 101, 110 and their respective dependent claims that do not render obvious the presently pending claims. 

The Appellant argues:
“that the claim language of the remaining claims (Claims 101-120) is substantially different from Zhang (pattern-processing circuit vs. embedded processor) and Van Lunteren (contact vias us. through-silicon vias). Furthermore, these claim language differences lead to new and unexpected results (i.e. large parallelism density). In sum, the cited references do not render obvious the presently pending claims 101, 110 and all of the dependent claims.” Appeal Br. 3-4. 

The Examiner responds:
The original disclosers only uses the phrase “SPU comprising a pattern-processing circuit” and “pattern-processing circuit” without any specificity of any particular processor architecture, paragraph [Para 12]. There is no exclusion that the circuit can’t be embedded. Broadly interpreting the cited language, a generic processor including, an embedded processor, would read on the claim. Additionally an integrated circuit in prior art would be construed to include many “embedded” circuits including processors. Therefore the prior art meets the claim limitation. 
The Examiner would also like to note that the Appellant argues prior art individually or as a subset and has not argued why the combination of Zhang, Van Lunteren and Or-Bach could be considered improper.
The Examiner further notes that Appellant’s own arguments (Section III.B.3) lead to reducing the issues to unexpected results, which have never been substantiated in any manner.

The Examiner further disagrees with appellant’s specific arguments as set forth below.
A. Claim Language Differences
The Examiner would like to point out that the Appellant is argues the references individually or as a subset rather than presents any arguments as to why the combination of Zhang, Van Lunteren and Or-Bach used to reject the claims could be considered improper.

1.    The Present Invention us. Zhang
The Appellant argues: 
Claims 101 and 110 use “pattern-processing circuit” (element 180 in Figures 2A-2C), whereas Zhang uses “embedded processor (eP)” (element 88 in Figures 2C & 3 A-3D of Zhang). The Examiner “construe(s) (eP 88) to be pattern-processing circuits” (Office Action, Page 4, Paragraph 1, last line). Appeal Br. 4.
Although the pattern-processing circuit 180 and the eP 88 are both processing circuits, their difference is a key difference between the present invention and Zhang. The pattern-processing circuit 180 of the present invention is a special-purpose processor. Because it only needs to perform a single function, i.e. pattern processing, the pattern processing circuit 180 has a small physical size and is suitable for parallel processing (each pattern-processing circuit can perform pattern processing independently). On the other hand, the eP 88 in Zhang is a general-purpose processor. Because it needs to perform many functions, the eP 88 has a large physical size and may not be suitable for parallel processing (the results from different ePs may rely on each other). In fact, Zhang teaches against parallel processing by stating “(f)rom a design perspective, unit array (i.e. the basic memory array in a chip) preferably has large capacity. This can minimize the number of unit arrays on a 3D-M chip” (Zhang, [0032]). Appeal Br. 4.

The Examiner responds:
The original disclosers only uses the phrase “SPU comprising a pattern-processing circuit”, paragraph [Para 12] and “pattern-processing circuit”. The processor is disclosed to perform various processing such as pattern matching, pattern recognition, voice/image recognition, big-data, anti-malware, voice recognition and image-recognition in paragraphs [Para 44]-[Para 45]. Appellant has not disclosed or claimed any particular processor architecture in the original specification. Further, there is no exclusion that the circuit can’t be embedded. Broadly interpreting the cited language, a generic processor including an embedded processor would read on the claim.
The Appellant has not disclosed any specific sizes for the processor core except for reciting “the SPU is smaller than”, paragraph [Para 16]. Prior art Zhang does not attribute any physical die size to their processor that is part of the integrated 3-A skilled person of the art, upon examination of the prior art Zhang would conclude “ep 88” to be small compared to the overall 3-D device. Therefore, broadly interpreting the small size of the core in Zhang meets the claim. Further, since no specific dimensions have been disclosed by the appellant, the Appellant cant can’t claim size limitation.
The Examiner further asserts that Zhang does not teach away. The language cited from paragraph [0032] of prior art Zhang merely compares tradeoff between numerous unit arrays vs a single “basic array” with large enough capacity to optimize their design. A reference is available for all it discloses. Broadest reasonable interpretation of Zhang thus would not “teach away” in combination with Van Lunteren and Or-Bach (used to reject all the claims), small dedicated cores with dedicated memories.

2.    The Present Invention vs. Van Lunteren
The Appellant argues: 
Claims 101 and 110 use “contact vias” (elements 1av, 3av in Figures 3A-3B & 4), whereas Van Lunteren uses “through-silicon vias (TSVs)” (elements 255 in [0040] and Figure 2 of Van Lunteren). The Examiner apparently ignores the difference between contact vias 1av, 3av and the TSVs 255. Appeal Br. 4.
Although the contact vias 1av, 3av and the TSVs 255 are both vias, their difference is a key difference between the present invention and Van Lunteren. It can be observed from Figures 3A-3B & 4 of the present invention that the contact vias 1av, 3av just need to penetrate inter-level dielectric layers, whose total thickness is generally around 500 nanometers. Note that the contact vias 1av. 3av do not need to penetrate any silicon die. On the other hand, the TSVs 255 need to penetrate at least a silicon die, whose thickness is at least 50 microns. As a result, the depth of the contact vias 1av, 3av is much smaller than that of the TSVs 255. As will be disclosed in Section VII.B.3, this difference in via depths results in different sizes of SPUs and consequently, different parallelism density. Appeal Br. 5.

The Examiner responds:
The Examiner notes that Van Lunteren was not used to reject the contact vias. Prior art Zhang was used to reject the contact vias:
“a plurality of first contact vias disposed entirely between said first 3D-M array and said top surface of said semiconductor substrate for communicatively coupling said first 3D-M array and said first pattern-processing circuit (Zhang Figs. 1A and ¶ [0013]: "Contact vias (20av, 30av...) provide electrical connection between address-select lines (20a, 30a ...) and the substrate circuit.");” Final Rejection dated 10/29/2020, 4.
Therefore, given that Van Lunteren was not used to reject the contact vias, prior art Zhang does not disclose any via dimensions and no parallelism density has been claimed, Appellant’s argument with respect to contact vias and parallelism density is moot.

B. Unobviousness Analysis:
The Appellant argues:
1. Van Lunteren Cannot Improve Parallelism-Cost Ratio
There is no doubt that Van Lunteren can achieve scan rates of a terabit/second and beyond and support hundreds of thousands to millions of patterns and millions of active scan sessions. In fact, Appellant agrees that degree of parallelism (i.e. the number of SPUs running in parallel) is a design choice. But, to achieve this goal, Van Lunteren and other well known techniques need to: either, (1) increase the die area; or, (2) increase the die number. These well known techniques have a common pitfall: because the die cost is proportional to the die area and the die number, there would be a proportional increase in the die cost. Thus, these well known techniques cannot improve the parallelism-cost ratio. Appeal Br. 5-6.

The Examiner responds:
These are conclusory statements. Appellant has 1) not claimed any subject matter related to die area or die number; and 2) not provided any support for this subject matter in the original disclosure. Further, the cost advantage of the claimed inventions have not been proven leading to any parallelism cost ratio. They are immaterial facts with respect to claimed material patentability. Therefore, Appellant’s argument with respect to claim rejection are moot and the rejection should be sustained. 

The Appellant further argues:
The present invention teaches a third method to improve performance (details in Section VII.B.3), i.e. (3) use vertical (3-D) integration (Zhang, [Para 12]). It should be emphasized that Method (3) not only improves parallelism, but also improves parallelism density (i.e. degree of parallelism in a unit area); whereas, Methods (1) and (2) only improves parallelism, but not parallelism density. Because it can improve parallelism without increasing cost, Method (3) can improve the performance-cost ratio, a significant improvement over Methods (1) and (2). Appeal Br. 6.

The Examiner responds:
Again, these are conclusory statements. Appellant has 1) not claimed any subject matter related to parallelism performance cost improvement cited above; and 2) not provided any support for this subject matter in the original disclosure. Further, the cost advantage of the claimed inventions have not been substantiated in any manner leading to above cited parallelism cost ratio. They are immaterial facts with respect to claimed material patentability. Therefore, Appellant’s argument with respect to claim rejection are moot and the rejection should be sustained.

2.    Zhang Teaches Away
The Appellant argues:
Because Van Lunteren uses five dice in total while the 3-D integration uses a single die, the 3-D integration has an apparent cost advantage over Van Lunteren. However, this cost advantage does not come without a price. “Because it is typically based on non-single-crystalline (poly, microcrystalline or amorphous) semiconductor, the performance of the 3D-M cell cannot yet compete with the conventional memory” (Zhang, [0018]). Thus, the conventional 3-D integration leads to a poor performance. Appeal Br. 6.

The Examiner responds:
Appellant fails to recognize cost advantages cited in prior art Zhang “integratibility and density/cost” (paragraph [0027]), “lower mask cost” (paragraph [0033]), “Being low-cost, the 3D-M adds little extra cost” [0039] and “Composite test further lowers the testing cost” (paragraph [0040]). Again, as stated earlier, the cost advantages of the claimed inventions over prior art have neither been substantiated in any manner leading to above cited price/performance cost advantage nor claimed. Therefore, Appellant’s argument are moot and the rejection should be sustained.

The Appellant further argues:
Zhang teaches a fourth method to improve performance, i.e. (4) use an embedded RAM (eRAM) 82 to reconcile the speed difference between the eP and the 3D-M. To be specific, the eRAM has a small latency. It can be used as a cache for the 3D-M data, i.e. it keeps a copy of the 3D-M data. When the eP seeks data, it searches first in the eRAM. If not found, it will then search the 3D-M (Zhang, [0028]). Method (4) has nothing to do with parallelism. In fact, neither Zhang nor Or-Bach discloses methods to improve performance by increasing parallelism density (NOT parallelism). Appeal Br. 6.

The Examiner responds:
Again, immaterial facts with respect to claimed inventions. Neither Zhang nor Or-Bach have been used to reject any performance improvement related limitations.

3.    Combination Increases Parallelism Density
The Appellant argues:
Indeed, the present invention is a combination of Zhang and Van Lunteren. However, the specific way taught in the present invention to combine Zhang and Van Lunteren leads to new and unexpected results. Appeal Br. 6.
Appellant’s own admission that the current invention has been disclosed over at least Zhang and Van Lunteren. Therefore, reducing the issues to unexpected results. As has been asserted earlier, no convincing evidence has been presented that would result in unexpected results over prior art.

The Appellant further discloses:
As is disclosed in Section VII.A.2, the contact vias 1av, 3av penetrate much thinner layers than the TSVs 255 (i.e. -500 nanometers vs. -50 microns). Given that the aspect ratio of vias is 10:1, the size of the contact vias 1av, 3av is much smaller than that of the TSVs 255 (i.e. 50 nanometers vs. 5 microns). As the memory cells have been scaled to sub-20 nanometer range, a unit array containing 1000x1000 memory cells at the 20 nanometer technology node has a size of 40 microns. In the case of Van Lunteren, the TSVs 255 significantly expand the size of the SPU to 65 microns (FIG. Appeal-1(A)). However, for the present invention, this effect becomes less significant. The contact vias 1av, 3av only slightly expand the size of the SPU to 40.2 microns (FIG. Appeal-l(B)). As a result, the parallelism density of the present invention is 2.6X (=(65um/40.2um)2) larger than Van Lunteren. This is a new and unexpected result. Appeal Br. 7.

    PNG
    media_image3.png
    311
    662
    media_image3.png
    Greyscale

FIG. Appeal-1 (A) An SPU containing TSVs (Van Lunteren). The TSV’s size is 5 microns (um). The unit array’s size is 40um. The overall size of the SPU is 65um. (B) An SPU containing contact vias (the present invention). The size of the contact vias is 50 nanometers (nm). The overall size of the SPU is 40.2um. In order to distinguish from the unit array therein, this SPU is drawn a little out of proportion.

The Examiner responds:
Appellant is using numerical specificity that is not in the original disclosure. As stated earlier, Van Lunteren was not used to reject the contact via limitation. Zhang was used to reject the contact via limitation that squarely read on the claimed limitation. Appellant has not claimed parallelism density resulting in unexpected results supportable by original disclosure. Appellant has taken piecemeal data from prior art in a selective manner to create an academic exercise to argue unsupported unexpected results from parallelism density. The Appellant has failed to identify error in rejection of the claims over Zhang in view of Van Lunteren and Or-Bach. 

Conclusion
Appellant has admitted that prior art discloses the claimed invention. Appellant has argued each prior art references individually or in subsets. Appellant has not argued why the combination of Van Lunteren, Zhang and Or-Bach is improper. Appellant has failed to substantiate unexpected results over prior art. Therefore, it is respectfully submitted that the claims have been rejected properly and that the rejection be of claims 101-120 be sustained.

Respectfully submitted,
/AJAY OJHA/Ajay Ojha
Primary Examiner, Art Unit 2824  
                                                                                                                                                                                                      Conferees:
/Richard Elms/Supervisory Patent Examiner, Art Unit 2824                                                                                                                                                                                                        
/Darren Schuberg/TQAS, TC 2800   

                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires